OPINION OF THE COURT
Orders affirmed, with costs. We agree with the Appellate Division, for the reasons stated in its memorandum (122 AD2d 532), that defendant Wambach was not an "owner” within the meaning of Labor Law § 240 (1) and defendants Jenny Engineering Corporation and Lozier Architects and Engineers were not agents of the owner within the meaning of that statute, and we reach no other issue.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.